DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not Such claim limitation(s) is/are: “a mechanism…a pin-and-clip mechanism, a bolt-and- nut mechanism, or a bolt-and-washer mechanism” in claims 13 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "first paddle first vertical piece" in line 2 of claim 4.  There is insufficient antecedent basis for this limitation in the claim. It should state “the first paddle first vertical piece” for consistency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 13 and 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stiffler (US 3030083 A).
Regarding claims 1 and 13, Stiffler teaches a paddle mixer (Col. 1, line 11, 18) comprising: 
a first portion (20, modified Fig. 1); 
a second portion (21, modified Fig. 1); 
a means (see modified Fig. 1) for adjustably fixing the first portion (20) to the second portion (21) (the means, a set-screw as seen in modified Fig. 1 and 3, 4 is a type of bolt-and- nut mechanism, or a bolt-and-washer mechanism)
a first paddle (30) in fixed communication with the first portion (see Fig. 1), the first paddle (30) comprising 
a first paddle first vertical piece (31) 
the first paddle first vertical piece (31) is in mechanical communication with a first paddle horizontal piece (13),
the first paddle horizontal piece (13), where 
the first paddle horizontal piece (13) is in mechanical communication with a first paddle second vertical piece (32), and 
a second paddle (10) in fixed communication with the second portion (see Fig. 1), the second paddle (10) comprising
a second paddle first vertical piece (24) 
the second paddle first vertical piece (24) is in mechanical communication with a second paddle horizontal piece (13),
the second paddle horizontal piece (13), where 
the second paddle horizontal piece (13) is in mechanical communication with a second paddle second vertical piece (23).

    PNG
    media_image1.png
    691
    1649
    media_image1.png
    Greyscale
                                                                                                                                                                            Modified Fig. 1
Stiffler discloses the first paddle first vertical piece (31), first paddle second vertical piece (32), second paddle first vertical piece (24) and second paddle second vertical piece (23) all having two holes (25/27, 26/25, 25/26 and 25/27, respectively), but fails to teach the aforementioned pieces having four holes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the first paddle first vertical piece, the first paddle second vertical piece, the second paddle first vertical piece and the second paddle second vertical piece with four holes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 8 – 11, Stiffler discloses the holes of the first paddle first vertical piece, the first paddle second vertical piece, the second paddle first vertical piece and the second paddle second vertical piece (modified Fig. 1) being circular (see Fig. 3, 4). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stiffler (US 3030083 A) in view of Merchant (US 20190001286 A1).
Regarding claim 2, Stiffler teaches the first paddle (10) and the second paddle (30), but fails to teach the paddles being made from a rigid, non-corrosive material. 
Merchant teaches a paddle mixer (5) being made from a rigid, non-corrosive material, stainless steel ([0017]). Stiffler and Merchant are considered analogous art as they are both in the field of mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Merchant concerning the rigid, non-corrosive material of the paddles to provide a device that can withstand/endure the pressures with mixing contents and furthermore to facilitate the cleaning of the paddles (see [0017]).      
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stiffler (US 3030083 A) in view of Venus (US 20050007869 A1).
Regarding claim 3, Stiffler teaches a first portion (modified Fig. 1) capable of being attached to a drill (Col. 3, lines 45 – 49). However, Stiffler fails to explicitly teach the first portion including a hex head. 
Venus teaches a paddle mixer (10) having a first portion (16, 18) including a hex head (16; [0025]). Stiffler and Venus are considered analogous art as they are both in the field of mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Venus concerning the hex head to provide accommodation for coupling the paddle mixer with a power source such as a power drill (see [0025]).   




Claims 4 – 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stiffler (US 3030083 A) in view of Hill (US 3462131 A).
Regarding claims 4 – 7, Stiffler teaches:
the first paddle first vertical piece (31) and the first paddle horizontal piece (13) being in mechanical communication at an angle of approximately 45 degrees (Col. 2, lines 27 – 28 and Col. 3, lines 5 – 10), and
the first paddle horizontal piece (13) and the first paddle second vertical piece (32) being in mechanical communication at an angle of approximately 45 degrees (Col. 2, lines 27 – 28 and Col. 3, lines 5 – 10), and
the second paddle first vertical piece (24) and the second paddle horizontal piece (13) being in mechanical communication at angle of approximately 45 degrees (Col. 2, lines 27 – 28), and
the second paddle horizontal piece (13) and the second paddle second vertical piece (23) being in mechanical communication at an angle of approximately 45 degrees (Col. 2, lines 27 – 28) (see Fig. 1). 
Stiffler fails to teach the mechanical communication of the paddle pieces disclosed above being at an angle of approximately 90 degrees. 
Hill teaches an angle of mechanical communication being 90 degrees (11, 13; see Fig. 2). Stiffler and Hill are considered analogous art as they are both in the field of mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Hill concerning the angle of mechanical communication to improve mixing resulting in a homogeneous mixture (Col. 2, lines 45 – 51).   
Regarding claim 14, Stiffler teaches a paddle mixer (Col. 1, line 11, 18) comprising: 
a first portion (modified Fig. 1); 
a second portion (modified Fig. 1), 

a first paddle (30) in fixed communication with the first portion (see Fig. 1), the first paddle (30) comprising 
a first paddle first vertical piece (31), where
the first paddle first vertical piece (31) is in mechanical communication with a first paddle horizontal piece (13) at an angle of approximately 45 degrees (Col. 2, lines 27 – 28 and Col. 3, lines 5 – 10), 
the first paddle horizontal piece (13), where 
the first paddle horizontal piece (13) is in mechanical communication with a first paddle second vertical piece (32) at an angle of approximately 45 degrees (Col. 2, lines 27 – 28 and Col. 3, lines 5 – 10), and 
a second paddle (10) in fixed communication with the second portion (see Fig. 1), the second paddle (10) comprising
a second paddle first vertical piece (24) 
the second paddle first vertical piece (24) is in mechanical communication with a second paddle horizontal piece (13) at an angle of approximately 45 degrees (Col. 2, lines 27 – 28),
the second paddle horizontal piece (13), where 
the second paddle horizontal piece (13) is in mechanical communication with a second paddle second vertical piece (23) at an angle of approximately 45 degrees (Col. 2, lines 27 – 28), and

Stiffler also fails to teach the mechanical communication of the paddle pieces disclosed above being at an angle of approximately 90 degrees. 
Hill teaches an angle of mechanical communication being 90 degrees (11, 13; see Fig. 2). Stiffler and Hill are considered analogous art as they are both in the field of mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Hill concerning the angle of mechanical communication to improve mixing resulting in a homogeneous mixture (Col. 2, lines 45 – 51).   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stiffler (US 3030083 A) in view of Anderson (US 20110211419 A1).
Regarding claim 12, Stiffler teaches a paddle mixer (Col. 1, line 11, 18) having a first paddle (30) and a second paddle (10). However, Stiffler fails to teach the first paddle being perpendicular to the second paddle. 
Anderson teaches a paddle mixer (10) having a first paddle (12, 12’) being perpendicular to a second paddle (14, 14’). Stiffler and Anderson are considered analogous art as they are both in the field of mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Anderson concerning the .   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mortara (US 20190208962 A1) teaches a drink stirring device includes an elongated member having a first end and a second end and at least one pair of opposed mixing blade segments extending outward from the elongated member and adjacent the second end.
Dinnison (US 9731256 B2) teaches an impeller blade formed of a central base portion having a center axis. At least a pair of impeller blades is extended outwardly from the central base portion, with each impeller blade further including an extension.
Krivohlavek (US 9643336 B1) teaches a rotating blade may be a flat circular disk with raised tooth edges perpendicular to the disk around the circumference of the blade. 
Loos (US 20150267157 A1) teaches a shaft configured to be operational in a first downward motion followed by an upward motion
Cornell (US 4936688 A) teaches a pivotally mounted mixing head has releasably secured thereto a single rotatable axially aligned post having integrally secured thereto a plurality of mixing blades. An upper set of mixing blades comprises three equally spaced blades wherein each blade includes a plurality of openings.
Conn (US 4813787 A) teaches a blending apparatus has a rotor provided with louvers and mixing teeth. The louvers have openings which vary in size and act to convey materials being cut and blended through the disc. The mixing teeth extend from peripheral edges of the rotor.
Franklin (US 0615154 A) teaches a mixer having two portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774